ACCEPTED
                                                                                                                                                     03-13-00370-CV
                                                                                                                                                             6718918
                                                                                                                                          THIRD COURT OF APPEALS
                                                                                                                                                     AUSTIN, TEXAS
                                                                                                                                               8/31/2015 10:39:47 AM
                                                                                                                                                   JEFFREY D. KYLE
                                                                                                                                                              CLERK




                                                                                                                       FILED IN
                                                                                                                3rd COURT OF APPEALS
                                                                                                                     AUSTIN, TEXAS
                                                                                                                8/31/2015 10:39:47 AM
August 31, 2015                                                                                                     JEFFREY D. KYLE
                                                                                                                         Clerk

Jeffrey D. Kyle, Clerk
Court of Appeals
Third District of Texas
P.O. Box 12547
Austin, Texas 78711-2547

Re: Cause No. 03-13-00370-CV; The State Board for Educator Certification v.
    Erasmo Montalvo; In the Court of Appeals for the Third District of Texas at
    Austin

Dear Mr. Kyle:

      Please be advised that the undersigned counsel intends to argue this case,
now reset for October 7, 2015, at 1:30 p.m., before the Court.

Sincerely,

/s/ Ellen Sameth
ELLEN M. SAMETH
Assistant Attorney General
State Bar No. 17555550
OFFICE OF THE TEXAS ATTORNEY GENERAL
ADMINISTRATIVE LAW DIVISION
P.O. Box 12548
Austin, Texas 78711-2548
Telephone: (512) 936-1838
Facsimile: (512) 457-4608
Ellen.sameth@texasattorneygeneral.gov
Attorney for Appellant

Cc: Mr. Mark W. Robinett
   Brim, Arnett & Robinett, P.C.
   Via e-mail
       P os t Of fic e B ox 12548 , Aust in, Texa s 7 8 7 1 1 - 2 5 4 8 • ( 5 1 2 ) 4 6 3 - 2 1 0 0 • www. t exa satt or n eygen era l. gov